               Case 3:21-cv-03882-TSH Document 10 Filed 08/16/21 Page 1 of 1



 1
                                                                       FILED
 2                                                                       Aug 16 2021

 3                                                                     SUSANY. SOONG
                                                                  CLERK, U.S. DISTRICT COURT
 4                                                             NORTHERN DISTRICT OF CALIFORNIA
                                                                        SAN FRANCISCO
 5
 6                            UNITED STATES DISTRICT COURT
 7                        NORTHERN DISTRICT OF CALIFORNIA
 8
 9    Gregory P. Mango,                                 Case No. 3:21-cv-03882-TSH
10
                             Plaintiff,                 ORDER GRANTING JOINT
11                                                      MOTION TO DISMISS
12                         -against-                    PURSUANT TO FRCP
                                                        41(a)(1)(A)(ii)
13    Care2.com, Inc.,
14
                            Defendant.
15
16          Having read and considered the Stipulated Notice of Voluntary
17   Dismissal, filed by Plaintiff Gregory P. Mango and Defendant Care2.com, Inc.,
18   IT IS HEREBY ORDERED THAT, this action is DISMISSED WITH
19   PREJUDICE in its entirety, with each party bearing his or its own costs,
20   expenses and attorney's fees incurred in the prosecution or defense of their
21   respective claims and defenses.
22   IT IS SO ORDERED.
23   DATED: _________________
             August 16, 2021
24                                                    __________________________
                                                      Thomas S. Hixson
25                                                    United States Magistrate Judge
26
27
28

     Case No. 3:21-cv-03882-TSH
                                          ORDER OF DISMISSAL
